            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

LETICIA S.,

                 Plaintiff,
           v.                             Civil Action No.
                                          1:18-CV-0713 (DEP)
COMMISSIONER OF THE SOCIAL
 SECURITY ADMINISTRATION,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

DENNIS KENNY LAW OFFICE                   JOSEPHINE GOTTESMAN, ESQ.
288 North Plank Road
Newburgh, NY 12550

FOR DEFENDANT

HON. GRANT C. JAQUITH                     LUCY WEILBRENNER, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                  ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
Commissioner of Social Security, pursuant to 42 U.S.C. '' 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 1 Oral

argument was heard in connection with those motions on September 19,

2019, during a telephone conference conducted on the record. At the

close of argument, I issued a bench decision in which, after applying the

requisite deferential review standard, I found that the Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is

GRANTED.

      2)     The Commissioner=s determination that the plaintiff was not


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      September 25, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
LETICIA S.,

                             Plaintiff,
vs.                           1:18-CV-713

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on September 19, 2019, at the
James Hanley Federal Building, 100 South Clinton

Street, Syracuse, New York, the HONORABLE DAVID E.

PEEBLES, United States Magistrate Judge, Presiding.


                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       DENNIS KENNY LAW
                     Attorneys at Law
                     288 North Plank Road
                     Newburgh, New York 12550
                       BY: JOSEPHINE GOTTESMAN, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of General Counsel
                     15 Sudbury Street, Suite 625
                     Boston, Massachusetts 02203
                       BY: LUCY WEILBRENNER, ESQ.

                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                 14


1                     (In Chambers, Counsel present by telephone.)
2                THE COURT:   I have before me a request for judicial

3    review of an adverse determination by the Commissioner of

4    Social Security pursuant to 42 United States Code Sections
5    405(g) and 1383(c)(3).

6                The background is as follows:    Plaintiff was born

7    in November of 1970, she is 48 years of age, was 46 years old
8    at the time of the hearing in this matter and 44 years of age

9    at the time of the alleged onset of her disability in
10   February of 2015.    She stands five-foot-two or two-and-a-half

11   inches in height and at time of the hearing testified that

12   she weighed 189 pounds.     She is right-handed.   Plaintiff has
13   a high school diploma and went to junior college for one and

14   one half years.    Plaintiff lives with her daughter, age 15,

15   and a son, age 13.    She has two other children that are not
16   living with her.    They live together in an apartment.

17   Plaintiff has a driver's license and drives, although she
18   testified that she suffers from anxiety when driving.

19               Plaintiff last worked in 2011.    She was a day care

20   teacher and an infant day care teacher from 2001 to 2009.
21   There is a suggestion at page 281 of the administrative

22   transcript that she was fired from that position.     She was

23   also an adult residence counselor in 2011.
24               Physically, plaintiff suffers from several

25   ailments.    She underwent a gastric bypass surgery in



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                  15


1    September of 2014.    She suffers from fibromyalgia, or chronic
2    pain, carpal tunnel syndrome, osteoarthritis of the knees,

3    asthma, obesity, bursitis in her hips, and migraine

4    headaches.    Her primary care provider is Dr. Olai Sam and she
5    is seen by a rheumatologist, Dr. Christopher Huyck.

6             Mentally, plaintiff suffers from major depressive

7    disorder and anxiety disorder.    She was hospitalized in 2001
8    for a suicide attempt.    She, in August of 2015, was admitted

9    to Four Winds of Saratoga where she was treated by
10   psychiatrist Dr. Adrian Morris.    She was assigned a Global

11   Assessment of Functioning or GAF of 15 on admission and 55 on

12   discharge.    She has undergone mental health treatment at
13   Pinnacle Behavioral Health through I believe a nurse

14   practitioner, and at Karner Psychological Associates where

15   she was seen eight times in 2015.
16            She has been prescribed many medications:     B12

17   supplement, Lyrica, trazodone, Tizanidine, nortriptyline,
18   oxycodone, gabapentin, omeprazole, Albuterol, Percocet,

19   Clonazepam, Risperdal, Neurontin, and Cymbalta.   She has also

20   had Botox and trigger point injections.
21            In terms of daily living, plaintiff is able to

22   groom and dress herself, although she requires help on

23   occasion, she cooks one to two times a week, she does laundry
24   with help from her daughter, washes dishes, sweeps but she

25   cannot mop or vacuum, watches television, she works on her



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                16


1    smart phone.   She reads the Bible and other books, she
2    attends church three times per month, she shops with her

3    children, and she drives her children to school.

4               Procedurally, plaintiff applied for Title II and
5    Title XVI benefits under the Social Security Act on March 12,

6    2015, alleging an onset date of November 1, 2011.   That was

7    later amended in 11E to February 5, 2015.    Plaintiff claims
8    disability based on fibromyalgia, chronic fatigue, migraines,

9    arthritis, bilateral hip issues, asthma, anxiety, and
10   depression.

11              On December 19, 2016, a hearing was conducted by

12   Administrative Law Judge David Neumann.   ALJ Neumann issued a
13   decision that was unfavorable to the plaintiff on April 13,

14   2017.   That became a final determination of the agency on

15   April 26, 2018 when the Social Security Administration
16   Appeals Council denied plaintiff's request for review.

17              In that decision, ALJ Neumann applied the familiar
18   five-step sequential test for determining disability.     He

19   first noted that plaintiff's last date of insured status was

20   December 31, 2016.
21              At step one he found plaintiff had not engaged in

22   substantial gainful activity since February 5, 2015.

23              At step two, he concluded that plaintiff suffers
24   from severe impairments that impose more than minimal

25   limitations on her ability to perform work-related functions



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                17


1    including obesity, asthma, carpal tunnel syndrome,
2    osteoarthritis of the knees, bursitis of the hips, major

3    depressive disorder, and anxiety disorder.   At step two he

4    rejected both fibromyalgia as lacking in medical evidence to
5    support the diagnosis under SSR 12-2p; he also rejected

6    plaintiff's migraine headaches.

7             At step three ALJ Neumann concluded that
8    plaintiff's conditions did not meet or medically equal any of

9    the listed, presumptively disabling conditions, specifically
10   considering Listings 1.02, 3.03, 12.04, 12.06, and 12.15.

11            After surveying the evidence, ALJ Neumann concluded

12   that plaintiff retains the ability to perform sedentary work
13   with additional limitations, including but not limited to

14   standing and walking one hour in an eight-hour workday with

15   normal breaks and tolerating only occasional exposure to
16   coworkers, supervisors, and the public.

17            Applying that RFC at step four, ALJ Neumann
18   concluded that plaintiff is unable to perform her past

19   relevant work as a day care worker and mental retardation

20   aide.
21            At step five, ALJ Neumann initially concluded that

22   if plaintiff could perform a full range of sedentary work, a

23   finding of no disability would be required under Medical
24   Vocational Guideline Rule, or Grid Rules 201.28 -- no, 201.20

25   and 201.21.



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                               18


1             After consulting with a vocational expert, and
2    posing hypotheticals to that expert that approximates the --

3    closely approximates the RFC finding, the ALJ concluded that

4    plaintiff is capable of performing work in the national
5    economy available as a switchboard/telephone operator, and

6    concluded, therefore, that plaintiff is not disabled at the

7    relevant times.
8             As you know, my task is limited and the standard of

9    review that I apply is extremely deferential.   I must
10   determine whether correct legal principles were applied and

11   whether the determination is supported by substantial

12   evidence, which is defined as such evidence as a reasonable
13   mind would find satisfactory or sufficient to support a

14   conclusion.

15            The backdrop against which I measure plaintiff's
16   claims in this case is that it is her burden through step

17   four, including at the RFC level, under Poupore v. Astrue, to
18   prove that she suffers from conditions that impose

19   limitations on her ability to perform basic work functions.

20   The relevant period of course in this case is February 5,
21   2015 to March -- April 13, 2017.   Many of the records that

22   are here before the court in the administrative transcript

23   predate February 5, 2015 and therefore the relevance has to
24   be carefully considered in that context.

25            The first argument that plaintiff raises is that at



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                  19


1    step two, the administrative law judge should have concluded
2    that plaintiff's fibromyalgia was severe.    She has been

3    diagnosed by both Dr. Huyck and Dr. Prezio as suffering from

4    fibromyalgia.   The agency has proliferated SSR 12-2p which
5    provides criteria for determining whether the fibromyalgia

6    has been sufficiently established.   The ALJ rejected at

7    page 15 fibromyalgia based on the lack of the number --
8    sufficient number of tender points and the lack of evidence,

9    excluding other impairments, as the cause of plaintiff's
10   pain.   There is evidence in the record of trigger points in

11   four quadrants.   I won't go through them all, but 279, 285 to

12   287, 291, 391, 394 to 95, 415 clearly shows trigger points in
13   the lateral gluteus area.    421 is particularly helpful

14   because it shows 16 of 18 trigger points.    512, 607, 608

15   shows 16 of 18 trigger points, 624 to 625 is, shows several
16   trigger points.   Page 643 suggests that other causes for the

17   pain has been ruled out.    The evidence clearly is equivocal,
18   however, at 626, Dr. Huyck and Physician's Assistant Monson

19   on July 19, 2016 found no trigger points present, and

20   similarly on August 30, 2016, at page 635, no trigger points
21   present.   I think that an argument could be made that there

22   was error in not concluding at step two that plaintiff's

23   fibromyalgia was not severe.
24              The other argument concerning step two relates to

25   plaintiff's migraines.   And here, the evidence again is



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                 20


1    similarly equivocal as to whether the migraines are
2    unrelenting, refractory in nature, and what severity and what

3    frequency they come and whether they're controlled at all

4    through medication, including B12 supplements.   The -- I
5    think an argument also could be made perhaps, but less strong

6    than the fibromyalgia, that at step two migraine headaches

7    should have been considered severe.
8             As you know, however, an error at step two is

9    harmless if the analysis proceeds to step three and provided
10   that the conditions and the limitations associated with those

11   conditions are adequately addressed when formulating the RFC.

12   In this case, I believe that they were.   The administrative
13   law judge went through painstakingly the evidence, including

14   plaintiff's activities of daily living and medical records,

15   opinions, pages 20 to 25, and specifically considered
16   plaintiff's claims of migraine headaches and fibromyalgia.

17   The analysis, as you know, of reported symptomology is
18   governed by SSR 16-3p.   In this case, unusually so in my

19   experience, the administrative law judge exhaustively

20   described plaintiff's claims at 19 and 20, and then analyzed
21   those claims considering activities of daily living,

22   treatment records, medical opinions, including the two

23   consultative examinations that were performed.
24            I agree with plaintiff's counsel that activities of

25   daily living do not necessarily translate well into the



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                21


1    workplace, but under SSR 16-3p, activities of daily living
2    are factors to be considered, in fact it's factor number one

3    of the factors to consider in evaluating intensity,

4    persistence, and limiting effects of an individual's
5    symptoms.

6                I do note that Dr. Hartman did appear to restrict

7    plaintiff to simple tasks.    The ALJ addressed that and found
8    that was not supported based on findings concerning

9    plaintiff's cognitive functioning level and memory skills
10   which were only mildly impaired.

11               The vocational expert testified that switchboard

12   telephone operator was an SVP 2 position.     He explained why
13   it was downgraded from what the Dictionary of Occupational

14   Titles originally provided which was an SVP 2 and a GED

15   reasoning level of 3 -- I'm sorry, SVP of 3 and GED reasoning
16   level of 3.

17               The mental health provisions of the RFC are
18   supported by the normal mental health status exams over time

19   of the plaintiff.    I note that an RFC, it's well established,

20   doesn't need to correspond precisely to any one medical
21   opinion, the ALJ can craft and choose pieces, if supported by

22   substantial evidence.    I agree that -- I wouldn't call it

23   cherry picking, but I think an ALJ has the right to accept or
24   reject opinions, provided that the acceptance or rejection is

25   supported by substantial evidence and well explained.



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 22


1             Dr. Prezio did use terms such as mild and moderate.
2    There are cases going both ways, but I think the better

3    reasoned cases say that the use of such terms doesn't negate

4    altogether the value of the opinion.    Here, there was a
5    robust record to give context to Dr. Prezio's use of those

6    terms, and I note that this -- in my experience, this RFC is

7    extremely restrictive, much more restrictive than even
8    sedentary work.

9             The argument that plaintiff makes that the ALJ
10   failed to consider two opinions of Dr. Huyck stating that

11   plaintiff cannot perform either sedentary work, that's from

12   page 627 to 635, July and August of 2016, those were not
13   function-by-function opinions, and they were essentially

14   irrelevant and meaningless.   They essentially concluded that

15   plaintiff was disabled and that of course is a matter
16   reserved to the Commissioner.

17            As to the argument about one hour per week of
18   standing and walking -- one hour, I'm sorry, per day, the ALJ

19   considered that.   That is actually part of the RFC that was

20   found at page 19 and in the hypothetical that was posed to
21   vocational expert at 52, 53, the vocational expert identified

22   a job with 58,000 positions available that would meet that

23   criteria so there was no error there.
24            So I -- and the last argument was limitation of

25   exposure to the public, supervisors, and coworkers.   That was



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                23


1    accounted for also in the RFC and in the hypothetical posed
2    at page 51.

3               So in sum, although another person looking at this

4    record might reach a contrary conclusion, that doesn't
5    undermine the result here.    I do find that the result was

6    supported by substantial evidence, correct legal principles

7    were applied, and I will therefore grant judgment on the
8    pleadings to the defendant.    Thank you both for excellent,

9    excellent presentations, I hope you have a good afternoon.
10   Bye-bye.

11              MS. GOTTESMAN:   Thank you, Judge.

12              MS. WEILBRENNER:   Thank you, goodbye.
13                   (Proceedings Adjourned, 11:38 a.m.)

14

15
16

17
18

19

20
21

22

23
24

25



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 20th day of September, 2019.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
